Citation Nr: 0914694	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left ear tinnitus


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.  
He was awarded the Purple Heart medal.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  

In November 2008, the Veteran and a witness testified in a 
Travel Board hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing is of record.  
The Veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the Veteran. 

In December 2008, the undersigned Veterans Law Judge granted 
the Veteran an extension to submit additional evidence in 
support of his appeal.  In January 2009, the Veteran 
submitted additional evidence from a private doctor, along 
with a written waiver of RO consideration, which was signed 
by the Veteran.  


FINDINGS OF FACT

1.  Left ear hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service.

2.  Right ear hearing loss was initially demonstrated on 
examination for separation from service, and right ear 
hearing loss disability for VA purposes is currently 
demonstrated.

2.  The Veteran is competent to report having experienced 
left ear tinnitus since service, and evidence of record 
establishes that such statement is credible.




CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§1101, 1110, 1137, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  Right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§1101, 1110, 1137, 1154, 5107(West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).

2.  Left ear tinnitus was incurred in active service.  38  
U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claims by means of 
January 2006, March 2006, and April 2006 correspondence to 
the Veteran.  The January 2006 letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The March 
and April 2006 letters notified the Veteran that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought. 

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant 
therefore, has not been prejudiced.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), private 
examination and treatment records, and VA examination and 
treatment records.  Additionally, the claims file contains 
the statements of the Veteran and a witness in support of his 
claims, to include their testimony at a Travel Board hearing.  
The Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and either hearing loss or tinnitus, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Bilateral Hearing Loss

The Veteran asserts that he suffers bilateral hearing loss 
due to exposure to acoustic trauma while serving in the 
infantry.  The Veteran's DD-214 indicates that the Veteran's 
military occupational specialty (MOS) was light weapons 
infantry.  In addition, the evidence of record clearly 
demonstrates that the Veteran was injured by a booby trapped 
explosive in Vietnam which caused the amputation of a portion 
of his left leg and left arm; therefore, exposure to acoustic 
trauma is conceded as consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a) (West 2002).
 
The Veteran's STRs indicate he was given an audiological 
examination in April 1969, as part of his enlistment medical 
examination.  The audiological evaluation results were as 
follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
---
10
LEFT
10
10
10
---
10

The STRs also indicate that he was given an additional 
audiological evaluation in August 1969.  The results were as 
follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
---
-5
LEFT
-5
-5
-5
---
5



An April 1971 audiological evaluation, done as part of the 
Veteran's separation from the service, revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
25
LEFT
0
0
0
--
0

An April 1971 SF 502, Medical Record Report, indicates that 
the Veteran had a questionable decreased hearing loss in the 
left ear.

In October 1980, a VA examination audiological evaluation was 
performed.  Although the evidence of record includes a graph 
of the results, there is no contemporaneous interpretation in 
the claims file.  The Board is unable to interpret audiograms 
which are presented in graphic rather than numerical form.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  However, the 
Board notes that the VA examiner who examined the Veteran in 
January 2006 interpreted the results to be within normal 
limits.  The rationale for such opinion was not provided.  
Additionally, the Board notes that it was later held in 
Hensley v. Brown, 5 Vet.App. 155, 157 (1993) that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The Veteran testified that when he separated from the 
service, he was aware that he had diminished hearing.  (See 
Travel Board hearing transcript, page 5).  He also testified 
that his left ear was not as good as his right ear.  (See 
Travel Board hearing transcript, page 8).  As noted above, 
the Veteran was involved in an explosion in Vietnam which 
severely affected the left side of his body.  This is 
evidenced by the above the knee amputation of the left leg, 
below the elbow amputation of the left arm, and scarring on 
the left side of the forehead.  The Veteran testified and 
averred in a written statement and the VA Form 9, that he had 
a tube placed in his left ear while he was hospitalized in 
Vietnam.  

An October 2002 private physician letter reflects that the 
Veteran had a history of two left-sided ear infections in 
1997.  In March 1998, he was noted by a private physician to 
have conductive hearing loss in the left ear.  In April 1998, 
the Veteran underwent surgery on his left ear for a middle 
ear cholesteatoma which "appeared to be completely embedding 
the middle ear cleft".  (See April 6, 1998 operative 
report).  Although, the physician opined that the 
cholesteatoma had "obviously been there for a long time", 
he did not define "long time" in reference to months or 
years.

Private audiological examinations were performed in 1997, 
1998, 1999, 2000, and 2005; however the evidence of record 
includes the results in a graphic, rather than numerical 
form.  As noted above, the Board is precluded from 
interpreting these results.  See Colvin v. Derwinski, Vet. 
App. 171, 175 (1991).

In April 2000, the Veteran, who had been diagnosed with left 
conductive hearing loss, underwent surgery for tympanoplasty 
and osscular chain reconstruction.  After surgery, it was 
noted that subjectively, the patient's hearing was improved.  
An August 2000 private physician's note indicates that the 
Veteran's right ear hearing was within normal limits.  The 
hearing test demonstrated only marginal conductive loss in 
the mid to low frequencies with a high frequency nerve 
hearing loss present.  A private physician note, dated in 
November 2003, indicates that the Veteran complained of 
hearing loss in the last five days, and noted that although 
he had a history of left chronic otitis media, he had been 
doing well for the last several years.  He was diagnosed with 
left chronic otitis media.  Private medical records dated in 
November 2003, June 2004, and December 2005 reflect high 
frequency bilateral sensorineural hearing loss.  The December 
2005 record reflects left ear conductive hearing loss 
(progressive since 2000).

A January 2006 audiological evaluation revealed that pure 
tone air thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
55
50
LEFT
40
40
35
75
90

The word recognition score was 100% for the right ear and 96% 
for the left ear using the Maryland CNC word list test.  

The VA examiner who performed the January 2006 audiological 
evaluation, and reviewed the Veteran's claims folder, opined 
that it was not at least as likely that the Veteran's 
bilateral hearing loss is due to military service.  

An October 2007 letter from a private treating physician, 
D.B., states that it is "possible and maybe even probable 
that the damage to [the Veteran's] left ear" occurred during 
the booby trap explosion in Vietnam.  Service connection may 
not be based on a resort to speculation or even remote 
possibility, and medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish a causal relationship).  In 
addition, D.B. does not give an opinion as to the etiology of 
the right ear hearing loss, although he does note that the 
Veteran has a history of noise exposure in the military and 
at work in a woodworking shop.

The evidence of record also includes a letter, dated in 
December 2008, from a private treating physician, J.Z., M.D., 
wherein the veteran's medical history, and a history of left 
ear trauma from an explosion in Vietnam were noted.  The 
physician notes that the Veteran experienced an explosion in 
service that carried his body 200 feet in the air resulting 
in hearing loss, tinnitus, and amputations of the left arm 
and leg.  

Left ear

The Board notes that the Veteran has current bilateral 
hearing loss disability for VA purposes pursuant to 38 C.F.R. 
§ 3.385; however, the evidence of record does not establish 
that his current left ear hearing loss disability is causally 
related to his service.  There is no objective clinical 
evidence of record of left ear hearing loss disability for VA 
purposes until VA examination in January 2006, more than 35 
years subsequent to service.  Moreover, there is no competent 
medical opinion linking the Veteran's current left ear 
hearing loss disability to service.  On VA examination in 
January 2006, it was opined that the Veteran's hearing loss 
was not related to his active service.  In this regard, the 
Board also notes that the December 2008 private physician's 
letter which reported the veteran had hearing loss as a 
result of exposure to an explosion in service appears to be 
based on the Veteran's self reported history and a review of 
private treatment records, rather than a review of the 
Veteran's entire claims file.  While the physician relates 
that he reviewed the Veteran's history, he does not indicate 
if he reviewed the Veteran's STRs.  This is especially 
notable concerning the 1980 VA examination.  The private 
physician opines that the 1980 hearing test is not relevant 
because it is of the right ear.  Although, the Board cannot 
interpret graphic results, it does note that the report of 
the 1980 VA examination hearing test clearly indicates 
audiological evaluation results were for both the left ear 
and right ear.  

The private physician also notes that 1969 and 1971 hearing 
test documentation from the Veteran's Administration has no 
bearing on the conclusion of subsequent hearing loss; 
however, the physician incorrectly refers to the records, 
which are actually military STRs.  More importantly, he does 
not explain why he opines that they have no bearing on the 
Veteran's hearing loss.  The physician's opinion is of 
little, if any, evidentiary value because it does not 
indicate a basis of fact or data upon which the opinion is 
rendered and is too speculative in nature to be probative.  
See  Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993) 
(stating that "probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches).  
See also Stefl v. Nicholson, 21 Vet. App. 120 (2007), a mere 
conclusion by a medical doctor is insufficient to allow the 
board to make an informed decision as to what weight to 
assign the doctor's opinion.  

As the record currently stands, left ear hearing loss was not 
demonstrated in service, and left ear hearing loss disability 
was initially demonstrated years after service.  
Consequently, a presumption of service incurrence may not be 
made.  In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current left ear hearing loss disability to service, such 
initial demonstration is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 200) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  As the preponderance of the evidence is 
against the claim, service connection for left ear hearing 
loss is not warranted.

Right ear 

As noted above, the threshold for normal hearing is from 0 to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 
(1993).  In this regard, the Board notes that audiometric 
examination for separation from service, in April 1971, 
revealed a right ear hearing threshold of 25 decibels at 4000 
Hertz.  Hence, right ear hearing loss was initially 
demonstrated in service.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In assessing the veteran's service connection claim for right 
ear hearing impairment, the Board must first determine 
whether the veteran's has current right ear hearing loss 
disability under VA regulations.  As noted above, hearing 
loss disability is determined for VA purposes using criteria 
provided under 38 C.F.R. § 3.385.  The January 2006 VA 
audiology examination report shows the right ear auditory 
thresholds in decibels (dB) at the required frequencies meet 
the criteria of 38 C.F.R. § 3.385.  As such, the evidence 
shows that the veteran has a current right hearing loss 
disability for VA purposes.

As right ear hearing loss was demonstrated in service, and 
right ear hearing loss disability for VA purposes is 
currently demonstrated, the Board finds that the evidence of 
record supports a grant of service connection for right ear 
hearing loss disability.  In this regard, the Board notes 
that the January 2006 VA examiner reported as a rationale for 
his negative nexus opinion that the veteran's hearing had 
been normal on examination for separation from service.  Such 
statement, as it relates to right ear hearing loss, is not 
consistent with the holding in Hensley.

Left Ear Tinnitus

The Veteran avers that he has suffered from left ear tinnitus 
since he was discharged from the service (See VA Form 9).  
The Veteran's STRs are negative for any complaints of 
tinnitus.  The extensive private medical records regarding 
the Veteran's left ear between 1997 and 2005 are negative for 
complaints of tinnitus.  A January 2006 VA examination record 
reflects that the Veteran averred that the onset of his 
tinnitus was associated with his post service middle ear 
surgeries for cholesteatoma.  The VA examiner opined that the 
etiology of the Veteran's tinnitus is not likely related to 
military service.

Again, the Board notes that because the record shows that the 
Veteran served in combat in Vietnam, exposure to acoustic 
trauma is conceded.  Also, as noted above, there is an 
absence of complaint of tinnitus until more than 35 years 
after the Veteran left military service.  Further, there is 
no competent medical evidence of a nexus between the current 
subjective complaint of tinnitus and the Veteran's in-service 
exposure to acoustic trauma.  However, the veteran is 
considered competent to report the observable manifestations 
of his claimed disability.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  Further, the Board acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions, in and of itself, does not render his statements 
incredible, but that such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).  Probative, 
competent evidence of record demonstrates that the Veteran 
sustained significant injuries as a result of an explosion on 
the left side of his body in service.  Such is consistent 
with his statement as to the continuity of symptomatology of 
tinnitus since service.  While the medical evidence during 
the years following service is negative for complaints of 
tinnitus, there has been no demonstration that inquiry was 
made to the Veteran as to the presence of tinnitus at the 
time of those examinations.  The absence of findings is not 
synonymous with negative findings.  Further, although the 
January 2006 VA examiner reported that the veteran attributed 
his tinnitus to multiple surgeries for cholesteatoma within 
the previous 5 years, the Veteran is not competent to provide 
an opinion as to etiology, as opposed to an opinion as to the 
continuity of the presence of symptomatology of tinnitus 
since service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

Consequently, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's tinnitus was 
incurred in service.  38 C.F.R. § 3.102.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  As such, the Board will grant 
service connection for tinnitus.




ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.

Entitlement to service connection for right ear hearing loss 
disability is granted.

Entitlement to service connection for left ear tinnitus is 
granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


